     Case 2:21-cv-00002-RFB-BNW Document 3 Filed 01/06/21 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    Michael T. McLaughlin,                                Case No. 2:21-cv-00002-RFB-BNW
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    NDOC Infirmary, et al.,
10                           Defendants.
11

12          Plaintiff Michael T. McLaughlin, currently in custody at the Southern Desert Correctional

13   Center, submitted a complaint on January 4, 2021. (ECF No. 1-1). McLaughlin neither paid the

14   filing fee to initiate this matter nor submitted an application to proceed in forma pauperis.

15          Under 28 U.S.C. § 1915(a) and Local Rules (“LSR”) 1-1 and 1-2, McLaughlin must

16   complete an application to proceed in forma pauperis and attach both an inmate account statement

17   for the past six months and a signed financial certificate. The court will retain plaintiff’s

18   complaint (ECF No. 1-1) but will not file it until the matter payment is resolved.

19          IT IS THEREFORE ORDERED that the Clerk of Court send plaintiff the approved form

20   application to proceed in forma pauperis by a prisoner, as well as the accompanying information

21   form and instructions for filing the application.

22          IT IS FURTHER ORDERED that within thirty days from the date of this order, plaintiff

23   must either: (1) file a complete application to proceed in forma pauperis, on the correct form with

24   complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $402

25   fee for a civil action (which includes the $350 filing fee and the $52 administrative fee). Plaintiff

26   is advised that failure to comply with this order will result in a recommendation that his case be

27   dismissed.

28
     Case 2:21-cv-00002-RFB-BNW Document 3 Filed 01/06/21 Page 2 of 2




 1           IT IS FURTHER ORDERED that the Clerk of Court retain the complaint (ECF No. 1-1)

 2   but not file it at this time.

 3                  January5,6,2021.
             DATED: January     2021.

 4

 5
                                                     BRENDA WEKSLER
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                             Page 2 of 2
